DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #56. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #55.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “is disclosed” in line 1 should be deleted as being an implied phrase that does not contribute to the conciseness of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  “and lower side” in each of claim 1, line 25 and claim 9, line 27, should be amended to recite –and a lower side--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the perforated plate" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 appears to require a position recitation of “the contact surface biting into the arbor stake,” therefore rendering the claim indefinite because claim 1 appears to not positively recite the arbor stake, and it is unclear as to whether claim 4 intends to positively recited the arbor stake.
Re Claim 7, the limitation “diamond-like shape” (emphasis added) in lines 2-3 renders the claim indefinite, because it is unclear as to the metes and bounds of the claimed shape. In particular, “diamond-like” appears more broad than “diamond,” but what types of shapes would fall under “diamond-like,” versus merely “diamond,” has not been disclosed in Applicant’s Specification.
Re Claim 8, it is unclear as to whether “the biodegradable material” in line 2 refers to the first material or the second material.
Re Claim 9, it is unclear as to whether “the plurality of opening non-engaging the arbor stake” in lines 24-25 positively requires the arbor stake, because the arbor stake is not positively referred to previously in the claim.
	Claims 2, 3, 5, and 6 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubert et al., U.S. Patent Application Publication No. 2015/0020858 A1 (hereinafter Kubert), in view of Fertin, EP 2505718 A1 (English-language translation provided on PTO-892), and Brown, U.S. Patent No. 8,316,579 B1 (submitted by Applicant on IDS filed 11/27/2019).
	Re Claim 1, Kubert teaches an arbor stake stabilization member comprising:
A body (portion of 200 forming ring surrounding 204, 206, 208) being an annular ring (see figures 8-11; compare figures 8 and 9, with Applicant’s figures 4 and 6, Kubert illustrating the same annular ring structure for mapping to Applicant’s annular ring) having a length from an upper end to a lower end (see figure 9, showing a length of the annular portion of 214 surrounding 204, 206, 208), the annular ring having an exterior surface (portions of 214 surrounding 204, 206, 208; see figures 9 and 11) and an axial passageway (204 and areas covered by 206, 208) therethrough, the annular ring being a first material (see paragraph [0051]);
The axial passageway sized to accept an arbor stake (102 therethrough; see figure 1 and paragraph [0041]), the axial passageway having a periphery and a center (see figures 10 and 11);
A locking member (206, 208) coupled to the annular ring (see id. and paragraph [0042]), the locking member extending radially inward into the axial passageway (see figures 8-11), the locking member partially obstructing the axial passageway at the periphery thereof (see id.), the locking member unobstructing the center of the axial passageway (see id.);
The locking member being a contact material with a contact surface (inner edges of 206, 208 abutting 204 are contact surfaces; see id. and paragraph [0042]), the contact material being a second material (see paragraph [0051]), the second material being a non-biodegradable material (see id.);
The locking member sized to accept the arbor stake therethrough in an interference fit (see 
A plate (202, 222; compare figure 12, with Applicant’s figures 2 and 3, showing the plate not planar) extending circumferentially outwardly from the annular ring (see figures 10 and 11), the plate being a third material (see paragraph [0051]);
The plate having an upper side (see figures 8 and 10) and a lower side (see figures 9 and 11), the plate extending circumferentially at an angle to span the length of the annular ring (see id.); and
A plurality of gussets (214 extending axially outwardly from the ring to 222; see figures 9 and 11 and paragraph [0044]) joining the lower side of the plate to the exterior surface of the annular ring.
Kubert does not teach either that the first and third materials are each a biodegradable material, or that the plate is perforated having a plurality of openings.
Brown, similarly directed to an arbor stake stabilization member (see, e.g., Abstract) comprising: a body (portions of 100a, 100b surrounding apertures) having an axial passageway (apertures in 100a, 100b; see figure 1 and 3:47-53) sized to accept an arbor stake (101a, 101b) therethrough (see id.); and a plate (remainders of 100a, 100b; see figure 1) surrounding the axial passageway, teaches that it is known in the art for each of the body and plate to be of a material that is a biodegradable material. See 3:27-31.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first and third materials of Kubert to each be a biodegradable material, as taught by Brown, in order to obviate the need for a user to remove the body and plate once they are no longer needed, and to increase the environmental-friendliness of the device. Although Kubert as modified by Brown is silent see paragraph [0051]), but is silent as to such feature in conjunction with the first and third materials being biodegradable—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kubert as modified by Brown to maintain the second material as a non-biodegradable material, to ensure a rigidity and strength of the locking member to effectuate a tight interference fit between the plate, annular ring, and arbor stake for the lifetime of the device, and ensure that a tree or plant remains always tightly anchored in the ground. Furthermore, Applicant’s Specification does not disclose any criticality of the second material being different from the first and third materials. See Spec. at paragraph [0026]. Such modifications above amount to merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
And Fertin, similarly directed to an arbor stake stabilization member (see, e.g., paragraphs [0001]-[0005]), teaches that it is known in the art to have a body being an annular ring (annular ring surrounding 16; see figure 1) having an axial passageway (16; see id. and figure 3); and a plate (remainder of 14) extending circumferentially outwardly from the annular ring (see id.), the plate being perforated (at 15) and having a plurality of openings. See id. and paragraph [0039].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kubert as modified by Brown to have the plate be see Fertin at paragraph [0039]) and better anchor the stake into soil. See Fertin at paragraphs [0066] and [0073].
Re Claim 2, Kubert as modified by Brown and Fertin teaches that the first material and the third material are identical. See Brown at 3:27-31.
Re Claim 3, Kubert as modified by Brown and Fertin teaches that the contact surface further comprises a toothed-profile. See Kubert at paragraph [0042], specifically, “the flanges 206, 208 may be ramped or in a helical configuration, like threading on a screw…,” noting that threading on a screw provides a toothed-profile.
Re Claim 4, Kubert as modified by Brown and Fertin teaches that the interference fit comprises the toothed-profile of the contact surface biting into the arbor stake. See id., specifically, “it increases the friction between the head 112 or shaft and the flanges 206, 208 of the ring 200.”
Re Claim 5, Kubert as modified by Brown and Fertin teaches that the second material further comprises a metal (see Kubert at paragraph [0051]), but is silent as to an unfinished metal.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the metal of Kubert as modified by Brown and Fertin to be unfinished, in order to reduce manufacturing costs or select a metal having desired properties. Applicant’s Specification does not disclose any criticality of the second material being unfinished metal. See Spec. at paragraph [0026]. The modification is merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416.
Re Claim 6, Kubert as modified by Brown and Fertin teaches that the second material further comprises a metal (see Kubert at paragraph [0051]), but is silent as to an untreated oxidizable material. It is noted that all metals except precious metals are oxidizable.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the metal of Kubert as modified by Brown and Fertin to be untreated oxidizable material, in order to reduce manufacturing costs or select a metal or other material having desired properties. Applicant’s Specification does not disclose any criticality of the second material being untreated oxidizable material. See Spec. at paragraph [0026]. The modification is merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Re Claim 8, Kubert as modified by Brown and Fertin teaches that the biodegradable material further comprises a biodegradable plastic. See Brown at 3:27-31.
Re Claim 9, Kubert teaches an arbor stake stabilization member comprising:
A body (portion of 200 forming ring surrounding 204, 206, 208) being an annular ring (see figures 8-11; compare figures 8 and 9, with Applicant’s figures 4 and 6, Kubert illustrating the same annular ring structure for mapping to Applicant’s annular ring) having a length from an upper end to a lower end (see figure 9, see figures 9 and 11) and an axial passageway (204 and areas covered by 206, 208) therethrough, the annular ring being a first material (see paragraph [0051]);
The axial passageway sized to accept an arbor stake (102 therethrough; see figure 1 and paragraph [0041]), the axial passageway having a periphery and a center (see figures 10 and 11);
A locking member (206, 208) coupled to the annular ring (see id. and paragraph [0042]), the locking member extending radially inward into the axial passageway (see figures 8-11), the locking member partially obstructing the axial passageway at the periphery thereof (see id.), the locking member unobstructing the center of the axial passageway (see id.);
The locking member being a contact material with a contact surface (inner edges of 206, 208 abutting 204 are contact surfaces; see id. and paragraph [0042]) having a toothed-profile (see paragraph [0042], specifically, “the flanges 206, 208 may be ramped or in a helical configuration, like threading on a screw…,” noting that threading on a screw provides a toothed-profile), the contact material being a second material (see paragraph [0051]), the second material being a metal (see id.);
The locking member sized to accept the arbor stake therethrough in an interference fit (see figure 1 and paragraphs [0041]-[0042]) with the toothed-profile of the contact surface of the locking member (see id.
A plate (202, 222; compare figure 12, with Applicant’s figures 2 and 3, showing the plate not planar) extending circumferentially outwardly from the annular ring (see figures 10 and 11), the plate being the first material (see paragraph [0051]);
The plate having an upper side (see figures 8 and 10) and a lower side (see figures 9 and 11), the plate extending circumferentially at an angle to span the length of the annular ring (see id.); and
A plurality of gussets (214 extending axially outwardly from the ring to 222; see figures 9 and 11 and paragraph [0044]) joining the lower side of the plate to the exterior surface of the annular ring.
Kubert does not teach either that the first material is a biodegradable material, the metal of the second material being specifically unfinished, or that the plate has a plurality of openings as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the metal of the second material of Kubert to be unfinished, in order to reduce manufacturing costs or select a metal having desired properties. Applicant’s Specification does not disclose any criticality of the second material being unfinished metal. See Spec. at paragraph [0026]. The modification is merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Brown, similarly directed to an arbor stake stabilization member (see, e.g., Abstract) comprising: a body (portions of 100a, 100b surrounding apertures) having an axial passageway (apertures in 100a, 100b; see figure 1 and 3:47-53) sized to accept see id.); and a plate (remainders of 100a, 100b; see figure 1) surrounding the axial passageway, teaches that it is known in the art for each of the body and plate to be of a material that is a biodegradable material. See 3:27-31.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first material of Kubert to be a biodegradable material, as taught by Brown, in order to obviate the need for a user to remove the body and plate once they are no longer needed, and to increase the environmental-friendliness of the device. Although Kubert as modified by Brown is silent as to the first material being biodegradable and the second material being non-biodegradable—as noted above, Kubert teaches the second material being non-biodegradable (see paragraph [0051]), but is silent as to such feature in conjunction with the first material being biodegradable—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kubert as modified by Brown to maintain the second material as a non-biodegradable material, to ensure a rigidity and strength of the locking member to effectuate a tight interference fit between the plate, annular ring, and arbor stake for the lifetime of the device, and ensure that a tree or plant remains always tightly anchored in the ground. Furthermore, Applicant’s Specification does not disclose any criticality of the second material being different from the first material. See Spec. at paragraph [0026]. Such modifications above amount to merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
see, e.g., paragraphs [0001]-[0005]), teaches that it is known in the art to have a body being an annular ring (annular ring surrounding 16; see figure 1) having an axial passageway (16; see id. and figure 3); and a plate (remainder of 14) extending circumferentially outwardly from the annular ring (see id.), the plate having a plurality of openings (see id. and paragraph [0039]), the plurality of openings non-engaging an arbor stake (12; see figures 1 and 3), the plurality of openings being at least 30% of the surface area of the plate. See figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kubert as modified by Brown to have the plate have a plurality of openings, the opening non-engaging the arbor stake, the plurality of openings being at least 30% of the surface area of the plate, as taught by Fertin, in order to reduce the weight and material of the plate (see Fertin at paragraph [0039]) and better anchor the stake into soil. See Fertin at paragraphs [0066] and [0073].
Re Claim 10, Kubert teaches an arbor stake stabilization member comprising:
A body (portion of 200 forming ring surrounding 204, 206, 208; compare figures 8 and 9, with Applicant’s figures 4 and 6, Kubert illustrating the same body structure for mapping to Applicant’s body) having a length from an upper end to a lower end (see figure 9, showing a length of the annular portion of 214 surrounding 204, 206, 208), the body having an exterior surface (portions of 214 surrounding 204, 206, 208; see figures 9 and 11) and an axial passageway (204 and areas covered by 206, 208) therethrough, the body being a first material (see 
The axial passageway sized to accept an arbor stake (102 therethrough; see figure 1 and paragraph [0041]), the axial passageway having a periphery and a center (see figures 10 and 11);
A locking member (206, 208) coupled to the body (see id. and paragraph [0042]), the locking member extending radially inward into the axial passageway (see figures 8-11), the locking member partially obstructing the axial passageway at the periphery thereof (see id.), the locking member unobstructing the center of the axial passageway (see id.);
The locking member being a contact material with a contact surface (inner edges of 206, 208 abutting 204 are contact surfaces; see id. and paragraph [0042]), the contact material being a second material (see paragraph [0051]), the second material being a non-biodegradable material (see id.);
The locking member sized to accept the arbor stake therethrough in an interference fit (see figure 1 and paragraphs [0041]-[0042]);
A plate (202, 222; compare figure 12, with Applicant’s figures 2 and 3, showing the plate not planar) extending circumferentially outwardly from the body (see figures 10 and 11), the plate being a third material (see paragraph [0051]).
Kubert does not teach either that the first and third materials are each a biodegradable material, or that the plate has a plurality of openings.
Brown, similarly directed to an arbor stake stabilization member (see, e.g., Abstract) comprising: a body (portions of 100a, 100b surrounding apertures) having an axial passageway (apertures in 100a, 100b; see figure 1 and 3:47-53) sized to accept an arbor stake (101a, 101b) therethrough (see id.); and a plate (remainders of 100a, see figure 1) surrounding the axial passageway, teaches that it is known in the art for each of the body and plate to be of a material that is a biodegradable material. See 3:27-31.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first and third materials of Kubert to each be a biodegradable material, as taught by Brown, in order to obviate the need for a user to remove the body and plate once they are no longer needed, and to increase the environmental-friendliness of the device. Although Kubert as modified by Brown is silent as to the first and third materials being biodegradable and the second material being non-biodegradable—as noted above, Kubert teaches the second material being non-biodegradable (see paragraph [0051]), but is silent as to such feature in conjunction with the first and third materials being biodegradable—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kubert as modified by Brown to maintain the second material as a non-biodegradable material, to ensure a rigidity and strength of the locking member to effectuate a tight interference fit between the plate, annular ring, and arbor stake for the lifetime of the device, and ensure that a tree or plant remains always tightly anchored in the ground. Furthermore, Applicant’s Specification does not disclose any criticality of the second material being different from the first and third materials. See Spec. at paragraph [0026]. Such modifications above amount to merely a change in the type of material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
see, e.g., paragraphs [0001]-[0005]), teaches that it is known in the art to have a body (annular ring surrounding 16; see figure 1) having an axial passageway (16; see id. and figure 3); and a plate (remainder of 14) extending circumferentially outwardly from the annular ring (see id.), the plate having a plurality of openings. See id. and paragraph [0039].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kubert as modified by Brown to have the plate have a plurality of openings, as taught by Fertin, in order to reduce the weight and material of the plate (see Fertin at paragraph [0039]) and better anchor the stake into soil. See Fertin at paragraphs [0066] and [0073].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubert, Brown, and Fertin as applied to claim 1 above, and further in view of Fitzgerald, U.S. Patent No. 3,315,411.
Re Claim 7, Kubert as modified by Brown and Fertin does not teach the claim limitations.
Fitzgerald, similarly directed to an arbor stake stabilization member comprising an axial passageway (see figures 4 and 7), a locking member (3), and a plate (B), teaches that it is known in the art to have the plate comprise a diamond-like shape (compare figure 7, with Applicant’s figure 6) with a length greater than a width. See figure 7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shape of the plate of Kubert as modified by Brown and Fertin to be diamond-like with a length greater than a width, as taught by Fitzgerald, in order to shape the plate such that it functions as a foot rest to facilitate placement into the ground. See Fitzgerald at 2:29-33. Applicant’s Specification discloses no criticality of the shape of the plate (see Spec. at paragraph [0028]), and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642